ORDER

PER CURIAM.
Defendant, John Jarboe, appeals from the judgment entered by the trial court on a jury’s convictions on two counts of the class C felony of possession of a controlled substance, Section 195.202 RSMo 1994. The trial court sentenced defendant, as a prior and persistent offender, to twenty years imprisonment on each of the two counts and ordered that the sentences run concurrently. Defendant also appealed the motion court’s denial of his request for post-conviction relief pursuant to Rule 29.15. The appeals were consolidated. Defendant has not briefed his appeal from the motion court’s denial of his request for post-conviction relief and therefore abandoned that appeal.
No jurisprudential purpose would be served by a written opinion. Defendant contends in point one that the trial court erred in overruling defendant’s motion for judgment of acquittal at the close of all the evidence in that the State failed to produce sufficient evidence to carry its burden. Defendant’s second point asserts the trial court erred in denying defendant’s request for a mistrial when the State argued facts not in evidence during closing arguments. We have reviewed the record and find that the evidence in support of the jury’s verdict is not insufficient, the trial court did not abuse its discretion in denying defendant’s request for a mistrial, and the trial court committed no error of law.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).